Title: From George Washington to Peter Summers, 9 July 1781
From: Washington, George
To: Summers, Peter


                  Sir
                     
                     Head Quarters near Dobbs Ferry 9th July 1781.
                  
                  I have recd yours of the 19th of June—previous to the acceptation of your Resignation you must lodge Certificates from the pay Master General & Auditor of Accounts that you have no public money charged against you, and you must obtain an approbation of dismission from the Colonel or commanding Officer of the Regt to which you belong.  I am &c.
                  
               